Name: Council Regulation (EEC) No 1162/79 of 12 June 1979 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 6 . 79 Official Journal of the European Communities No L 147/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1162/79 of 12 June 1979 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries of the Commu ­ nity ; Whereas it is in the Community's interest to suspend the autonomous Common Customs Tariff duties only partially in certain cases, due particularly to the exist ­ ence of Community production , and to suspend them totally in other cases ; Whereas, taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future , these suspension measures should be taken only temporarily , with their term of validity fixed to co ­ incide with the interests of Community production , HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties for the products listed in the tables annexed to this Regu ­ lation shall be suspended at the level indicated against each of them . These suspensions shall be valid :  from 1 July to 31 December 1979 for the products listed in Table I ,  from 1 July 1979 to 30 June 1980 for the products listed in Table II . Article 2 This Regulation shall enter into force on 1 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 12 June 1979 . For the Council The President J. FRANCOIS-PONCET No L 147/2 Official Journal of the European Communities 15 . 6 . 79 ANNEX TABLE I CCT heading No Description Rate of autonomous duty (% ) ex 25.19 A Magnesium oxide, dead-burned but not fused , of a purity not less than 98 % , which may not contain : ( a ) More than 0.05 % by weight of boron compounds evaluated as B2O3 (b) More than 1.25 % by weight of calcium compounds evaluated as CaO (c ) More than 0.5 % by weight of silicon compounds evaluated as SiO &gt; (d ) A total of more than 0.5 % by weight of aluminium compounds and iron compounds evaluated as Al2O3 and Fe2O3 0 ex 28.21 Chromium dioxide 0 ex 28.42 A VI Lithium carbonates not corresponding to the following specifications :  In the form of white powder  Containing 98.5 % or more of LiiCO: and :  Less than 2 ppm of arsenic  Less than 200 ppm of calcium  Less than 200 ppm of chloride  Less than 20 ppm of iron  Less than 1 50 ppm of magnesium  Less than 20 ppm of heavy metals  Less than 300 ppm of potassium  Less than 300 ppm of sodium  Less than 200 ppm of sulphates 0 ex 29.09 Epoxyethylbenzene (styrene oxide ) 9 ex 29.13 C. II 1-Chloro-3 , 3-dimethylbutanone 0 ex 29.14 A II c ) 4 11-beta y 17,20,21-Tetrahydroxypregn-4-en-3-one 21 - ace ­ tate 9 ex 29.16 A II 1-Malic acid and its salts and esters 0 ex 29.19 C 2,2-Bis(chloromethyl)trimethylene tetrakis(2-chloro ­ ethyl ) bis(phosphate) 0 ex 29.19 C Tetrakis(2-chloroethyl ) ethylene bis(phosphate) 0 ex 29.22 A III /&lt;-/?- Butylamine 0 ex 29.22 D I 3,5-Dichloroaniline 0 ex 29.2 .? E Levodopa ( INN) 0 ex 29J 1 B N,N-diethyl-2-mercatoethylammonium chloride 0 ex 29J 1 B Cyclohexanethiol 0 15. 6. 79 Official Journal of the European Communities No L 147/3 CCT heading NO Description Rate of autonomous duty (% ) Amprolium (INN) hydrochloride 2-(4-Pyridyl)ethanesulphonic acid ex 29.35 Q ex 29.3 5 Q ex 29.44 C ex 30.01 B II ex 38.19 G Cefaclor ( INN) and its hydrates , salts and esters Mixture of oestrogens of equine origin 0 0 0 0 0 Catalysts, in the form of granules or rings having a diam ­ eter of not less than 3 mm and not more than H) mm , consisting of silver supported on aluminium oxide , the silver content being not less than 10 % and not more than 20 % by weight ex 38.19 G Catalyst consisting of a mixture of oxides on a silicon dioxide support and containing by weight : ( a ) Not less than 25 % and not more than 40 % of anti ­ mony (b) Not less than 5 % and not more than 10 % of iron (c) Not less than 0.2 % and not more than 1.5 % of molybdenum (d) Not less than 0.8 % and not more than 4.0 % of tellurium ex 38.19 G Catalysts in the form of grains having a diameter of not more than 1-4 mm , consisting of cobalt oxide on a silicon dioxide support ex 38.19 G Catalysts in the form of spherical grains with a diameter of not less than 1.4 mm and not more than 1.8 mm consisting of boron trifluoride on an aluminium oxide support Catalysts in the form of rodlets having a length of not more than 5.0 mm and a diameter of not more than 3.6 mm , consisting of copper oxide and dichromium trioxide ex 38.19 G 0 0 0 0 0 0 0 0 ex 38.19 I ) Tetramethylammonium hydroxide dissolved in methanol ex 38.19 11 Flame-retardant reaction products of acetaldehyde , ethy ­ lene oxide and phosphorus trichloride ex 39.01 C III A solution in styrene , of an intermediate unsaturated polyester prepared from monomers which include a brominated monomer, such that the solution contains not less than 30 % and not more than 35 % of bromine by weight ex 39.01 C V Polyurethane reflecting sheeting, even in roll form No L 147/4 Official Journal of the European Communities 15. 6 . 79 CCT heading No Description Rate ot autonomous duty &lt;% ) ex 39.01 C V Polyurethane pre-polymers , in the forms mentioned in Note 3 (a ) to Chapter 39 , containing not less than 3.9 % and not more than 4 3 % of isocyanate by weight and having a viscosity at 100 °C of not less than 500 and not more than 600 centipoises , based on alpha- 4-hydroxybutyl)-omega-hydroxypoly(oxytetramethylene4-hydroxybutyl)-omega-hydroxypoly(oxytetramethylene) and 4.4'-methylenedi(cyclohexyl ) di-isocyanate or methyl- m-phenylene di-isocyanate 1 1 ex 39.02 C II Microporous polytetrafluroethylene film , not less than 30 cm in width and weighing not more than 22-4 g/m -\ whether or not in rolls 0 ex 39.02 C VIII Copolymers of vinylidene chloride with vinyl chloride, containing not less than 79.5 % by weight of vinylidene chloride , in one of the forms mentioned in Note 3 (a) and (b ) to Chapter 39 , for the manufacture of fibres , monofil or strip (a) 0 ex 39.02 C XII Polyacrylic acid for use as a thickener in textile pigment printing pastes (a ) 0 ex 39.02 C XII Copolymerization products of acrylic and methacrylic esters in the form of film of a thickness not less than 50 and not more than 1 50 micrometers , whether or not in rolls 0 ex 39.02 C XIV a ) Polymerization product of acrylic acid with ^mall quanti ­ ties of a polyunsaturated monomer intended for use as a thickener in textile pigment printing pastes (a ) 0 ex 39.02 C XIV a ) Copolymers of ethyl acrylate with chloroethylvinyl ether in one of the forms mentioned in Note 3 (b) to Chapter 39 12 ex 51.02 A II Strip of polytetrafluoroethylene , whether or not in rolls , with an extension at break not exceeding 25 % 0 ex 70.20 B Yarns of 33 tex or a multiple thereof obtained from continuous spun glass filaments having a diameter of not less than 2.54 and not more than 5.07 micrometers , other than those treated so as to improve their adhesion to elastomers 0 ex 84.51 A An electronic pocket communicator for handicapped persons which , by means of push buttons and printing thermic head, prints and issues text on tape 0 ex 84.55 C Parts and accessories of electronic pocket communicator for handicapped persons which , by means of push buttons and printing thermic head , prints and issues text on tape 0 ( a ) Control of the use for this special purpose- shall he carried out pursuant to the relevant Community provisions . 15 . 6 . 79 Official Journal of the European Communities No L 147/5 CCT heading No Description Kate ot autonomous duty ( % ) ex 85.21 A V Digital displays consisting of a glass tube mounted on a board - up to 220 mm long and 45 mm wide excluding leads . The tube contains a straight line of digits not less than four in number , each digit consisting of a number of segments containing an inert gas with a metallic base coated with phosphorus salts which give off light when bombarded with electrons 0 ex 85.21 D II Digital displays consisting of a printed circuit board of a size not exceeding 35 x 90 mm with n single line of digits , not less than three in number comprising light- emitting diodes manufactured from gallium-based semi ­ conductor compounds mounted thereon . Each digit is composed of seven segments plus a decimal point and the line of digits has a protective cover of translucent plastic 0 ex 88.05 B Visual display system generating images by computer intended for equipping flight simulators for civil aircraft ( A ) 0 (. i ) Control ot the- use tor this special purpose shall be carried out pursuant to the relevant Communis provisions . No L 147/6 Official Journal of the European Communities 15. 6. 79 TABLE II CCT heading No Description Rate ot autonomous duty ( % ) ox 13.03 A V Extract of dewaxed tyrethrum 0 ex 28.04 C III Tellurium in powder or ingots 0 ox 28.13 IJ Tellurium dioxide 0 ex 28.24 Cobalt oxides and hydroxides 0 ex 28J 1 C Lithium hypochlorite 0 ex 28.38 C Potassium hydrogenperoxomonosulphate 0 28.46 A I b) Sodium borates , anhydrous 0 ex 28.48 B III Dialuminium hexamagnesium carbonate decahydroxide tetrahydrate 0 28.51 A Deuterium , heavy water and other compounds of deute ­ rium ; hydrogen and compounds thereof , enriched in deuterium ; mixtures and solutions containing these products (Euratom) 0 ex 28.57 B Manganese nitride containing not more than 8 % of nitrogen by weight 0 ex 29.01 C I beta-Pinene 0 ex 29.01 D VI Vinyltoluenes 0 ex 29.02 A II b ) 1,2,3-Trichloropropenes 0 ex 29.02 A HI Vinyl bromide 0 ex 29.02 A III 1,2-Dibromoethane 4 ex 29.02 A V Bromochloromethane 0 ex 29.02 B Hexachlorocyclopentadiene 0 ex 29.02 B 1,6,7,8,9,14,15,16,17,17,18,18-Dodecachloropentacyclo [12.2.1.16,9.02,13.05,10]octadeca-7 , 15-diene , intended for use in the manufacture of polyamide 6-6 or polypropy ­ lene (a ) 0 ex 29.03 B II Nitromethane 0 ex 29.03 B II 1-Nitropropane 0 ex 29.03 B II 2-Nitropropane 0 ex 29.04 C I Butane 1,3-diol 0 ex 29.04 CV 2,2-Bis(bromomethyl)propanediol 0 ex 29.06 A IV 2-tert-Butyl-4-ethylphenol 0 ex 29.06 A IV 2-Isopropylphenol 6 ex 29.06 B V 4,4'-(2,3-Dimethyltetramethylene)dipyrocatechol , not less than 98 % pure 0 ( a ) Control ot the use tor tins special purpose shall he carried out pursuant to the relevant Community provisions . 15. 6. 79 Official Journal of the European Communities No L 147/7 CCT heading No Description Rate of autonomous duty (% ) ex 29.06 B V 6,6'6"-Tri-tert-butyl-4,4',4"-(1-methylpropan-1-yl-3- ­ ylidene)tri-w-cresoI , whether or not containing toluene of crystallization 0 ex 29.06 B V 2,5-Di(tert-phenyl)hydroquinone 0 ex 29.08 A III c ) Bis(phenoxyphenoxy)benzene , mixed isomers 0 ex 29.08 A III c ) Sodium 4-(2-methylallyloxy)benzenesulphonate 0 ex 29.08 D /(-//- Butyl hydroperoxide , aqueous solution 0 ex 29.09 1,2-Epoxybutane 7 ex 29 . 13 A I 5-Methylhexan-2-one 0 ex 29.1 3 B I b) Refined natural bornan-2-one (camphor) 0 ex 29.13 D I 3-beta-Hydroxy-16-alpha-methylpregn-5-en-20-one 6 ex 29.1 .} L) I 11-alpha,17,21-Trihydroxy-16-beta-methylpregna-1,4-die ­ ne-3,20-dione 0 ex 29.13 F 1,4-Naphthoquinone 0 ex 29.14 A II c ) 4 16-alpha,17-alpha-Epoxy-20-oxopregn-5-en-3-beta ­ yl acetate 6 ex 29.14 A II c ) 4 11-alpha,17-alpha,21-Trihydroxy-16-alpha-methyl - alpha-pregnane-3,20-dione 21 -acetate 11-(toluene-4- sulphonate ) 9 ex 29.14 A 11 c ) 4 20-Oxopregna-5,16-dien-3-beta-yl acetate 0 ex 29.14 A XI 2,2'-Ethylenedioxydiethyl bis(2-ethylbutyrate) 0 ex 29.14 B IV b) Butyl perchlorocrotonate 0 29.15 A IV a ) Azelaic acid and sebacic acid 0 ex 29.15 C III Benzene-1,2,4-tricarboxylic acid 0 ex 29.15 C III Benzene-1,2,4,tricarboxylic acid 1 ,2-anhydride 0 ex 29.15 C III Tetrachlorophthalic anhydride 0 ex 29.15 C III Benzyl 3-isobutyryloxy-1-isopropyl-2,2-dimethylpropyl phthalate 0 29.16 A III a ) Crude calcium tartrate 3.5 No L 147/8 Official Journal of the European Communities 15 . 6 . 79 CCT heading No Description Rate of autonomous duty (% &gt; ex 29.16 A VIII a) 2,2-Bis(hydroxymethyl)propionic acid 0 ex 29.16 B III 2-Ethylhexyl 4-hydroxybenzoate 0 ex 29.16 B VI Octadecyl 3-(3,5-di-tert-butyl-4-hydroxyphenyl ) propionate 0 ex 29.16 B VI Sodium 5-(2,4-difluorophenyl)salicylate 0 ex 29.16 B VI Pentaerythritol tetrakis[3-(3,5-di-tert-butyl-4-hydroxy phenyl)propinate] 0 ex 29.16 D Dinoprostone ( INN) 0 ex 29.22 B II N,N,N',N'-Tetrabutylhexamethylenediamine 0 ex 29.22 E II 1,8-Naphthylenediamine 0 ex 29.22 E II m-Phenylenebis(methylamine) 0 ex 29.2 .} A II (+)-4-Dimethylamino-3-methyl-1,2-diphenylbutan-2-ol 0 ex 29.23 A II Bis(2-dimethylaminoethyl ) ether 0 ex 29.23 A II Dinoprost ( INN), Trometamol salt ( INN) 0 ex 29.23 C Ketamine ( INN) hydrochloride 0 ex 29.23 D V Tranexamic acid ( INN) 0 ex 29.23 D V Sodium 2-cyclohexa-1,4-dienyl-N-(2-methoxycarbonyl-1-methylvinyl) glycinate methylvinyl ) glycinate 0 ex 29.23 D V 3,5-Diaminobenzoic acid 0 ex 29.23 D V betil -Alanine 0 ex 29.23 E 4-(2-Hydroxy-3-isopropylaminopropoxy)-2,3,6- trimethylphenyl acetate 0 ex 29.23 E Methyldopa ( INN) 0 ex 29.23 E Diethyl 1,3-benzodioxol-5-ylaminomethylenemalonate 0 ex 29 . 23 E 6-Acetyl-1,3-benzodioxol-5-ylammonium chloride 0 ex 29.25 A II N-Acetyl-DL-valine 0 ex 29.25 A II (3-Methacrylamidopropyl)trimethylammonium chloride 0 29.25 B II a ) Phenobarbital ( INN) and its salts 1 1 15. 6. 79 Official Journal of the European Communities No L 147/9 CCT heading No Description Rate o ( autonomous duty ("/..) ex 29.25 B III b) 2'Benzoyl-4'-chloro N-(2-hydroxypropyl)glycinanilide 0 ex 29.26 A I l,2-Benzisothiazol-3-one 1,1 -dioxide ( o-benzoicsul ­ phimide , saccharin) and its sodium salt 8 ex 29.27 4-Bromophenylacetonitrile 0 ex 29.27 ( )-N-(alpha-Cyano-4-hydroxy-3-methoxy-alpha-methylphenethyl)acetamide ­ phenethyl)acetamide 0 ex 29.27 2-(3-Phenoxyphenyl)propiononitrile 0 ex 29.29 20-Hydroxyiminopregna-5,16-dien-3-yl acetate 0 ex 29.29 (-)-2-(3,4-Dihydroxybenzyl)-2-hydrazinopropionic acid 0 ex 29.29 1,3-Bis(4-chlorobenzylideneamino)guanidinium chloride 0 ex 29.29 N,N-Diethylhydroxylamine 0 ex 29.30 O,O-Bis(4-tert-butylphenyl) N-cyclohexyiphosphorami ­ dothioate 0 ex 29.30 Methyl isocyanate 9 ex 29.31 B Octadecyl(4-hydroxy-3,5-dimethylbenzylthio)acetate 0 ex 29.31 B 2-Methyl-2-(methylthio)propionaldehyde oxime 0 ex 29.31 B 4-(Methylthio)phenol 0 ex 29.31 B Thiophenol 0 ex 29.31 B Tolnaftate ( INN) 0 ex 29.34 C Crystalline dimethyltin dichloride in the form of powder, intended for the production of goods falling within Chapter 70 (a) 0 ex 29.34 C Trichloronat ( ISO) 0 ex 29.35 Q 2-Acetyl-1,4-butyrolactone 0 ex 29.35 Q 4-Nitrobenzyl 7-amino-3-methyl-8-oxo-5-thia-1-azabicy ­ clo[4.2.0]oct-2-ene-2-carboxylate and its salts 0 ex 29.35 Q 2-Benzotriazol-2-yl-4-(1,1,3,3-tetramethylbutyl) phenol 0 ex 29.35 Q 2-Benzotriazol-2-yl-p-cresol 0 ex 29.35 Q 2,6-Di-tiert-butyl-4-[4,6-bis(octylthio)-1,3,5-triazin-2-yl ­ amino]phenol 0 ex 29.35 Q and ex 30.03 A II b) Butorphanol ( INN) and its salts 0 ( a ) Control of the use for this special purpose shall be tarried out pursuant to the relevant Community provisions . No L 147/ 10 Official Journal of the European Communities 15. 6 . 79 (XT heading No Description Kate of autonomous duty &lt; % ) (-)-1-/tert-Butylamino-3-(4-morpholino-1,2,5-thiadiazol-3- ylozy)propan-2-ol Clotiazepam (INN) 1,4-Diazabicyclo[2.2.2]octane(triethylenediamine) 2,4-Di-tert-butyl-6-(5-chlorobenzotriazol-2-yl)phenol Carpipramine ( INN) dihydrochloride 2,3-Dihydro-2,2-dimethylbenzofuran-7-ol 1-Ethyl-1,4-dihydro-4-oxo[1,3]dioxolo[4,5-g]cinnoline-3- carbonitrile Indometacin ( INN) Diphemanil metilsulphate ( INN) Minoxidil (INN) Orazamide ( INN) ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.36 ex 29.36 ex 29.36 (25R)-Spirost-5-en-3-beta-ol(diosgenin) and its esters 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Triazolam (INN) //Tryptophan Pteridine-2,4(1H,3H)-dione 4-Nitrobenzyl 7-amino-3-chloro-8-oxo-5-thia-1-azabicy ­ clo[4.2.0]oct-2-ene-2-carboxylate and its salts Azatadine ( INN) dimaleate Quinethazone (INN) Sulfaguanidine (INN) Sulfathiazole (INN) 4-Chloro-5-sulphamoylanthranil-o-toluidide Panthenol ( INN) Folic acid (INN) ex 29.36 ex 29.38 B II ex 29.38 B III 15 . 6 . 79 Official al Journal of the European Communities No L 147/ 11 CCT No Description Rate of autonomous duty (% &gt; ex 29.39 C I Serum gonadotrophin (INN) 0 ex 29.39 D II Betamethasone (INN) 21 -acetate 0 ex 29.39 D II Triamcinolone (INN) acetonide 8 ex 29.39 D II Betamethasone (INN) 17,21-dipropionate 0 ex 29.39 D II Triamcinolone (INN) 16-alpha,21-diacetate 8 ex 29.39 D II Fluorometholone (INN) 0 ex 29.39 D II Halcinonide (INN) 0 ex 29.39 D II Trimcinolone hexacetonide (INN) 8 ex 29.39 D II Methylprednisolone (INN) 8 ex 29.39 D II Triamcinolone (INN) 8 ex 29.39 D II Diflorasone (INN) di(acetate) 0 ex 29.39 E Calcitonin ( INN), porcine 0 ex 29.39 E Calcitonin (INN), salmon-type and its salts 0 ex 29.39 E Calusterone (INN) 0 ex 29.39 E Prasterone (INN) 0 ex 29.42 C VII Pilocarpine hydrochloride 0 ex 29.42 C VII (22R, 25R)-Tomat-5-enin-3-beta-ol (Solasodine) 0 ex 29.42 C VII Pilocarpine nitrate 0 ex 29.44 A Epicillin (INN) 0 ex 29.44 C and Amikacin (INN) and its salts 0 ex 30.03 A II b) ex 29.44 C ex 29.44 C Amphotericin B (INN) Sodium (7S)-3-carbamoyloxymethyl-7-methoxy-8-oxo-7- [2-(2-thienyl)acetamido]-5-thia-1-azabicyclo[4.2.0]oct-2-ene-2-carboxylate ­ ene-2-carboxylate 0 0 ex 29.44 C Cefradine ( INN) 0 ex 29.44 C Minocycline ( INN) mono-hydrochloride dihydrate 0 ex 29.44 C Clindamycin ( INN) and its salts and esters 0 ex 29.44 C Spectinomycin ( INN) dihydrochloride pentahydrate 0 ex 29.44 C Gentamicin ( INN) and its salts 0 ex 29.44 C Nystatin ( INN) 0 No L 147/12 Official Journal of the European Communities 15. 6 . 79 CCT heading No Description Rate ot autonomous duty ( % ) ex 29.44 C and Bleomycin (INN) sulphate 0 ex 30.03 A II b) ex 29.44 C Sisomicin (INN) sulphate 0 ex 29.44 C Spectinomycin (INN) sulphate 0 ex 29.44 C Tobramycin ( INN) and its salts 0 ex 29.44 C Cefamandole ( INN) and its salts and esters 0 ex 29.44 C Cefazolin (INN) and its salts 0 ex 29.44 C Lincomycin (INN) and its salts and esters , intended for the manufacture of products falling within heading No 30.03 (a) 0 ex 29.44 C Monensin (INN) and its salts 0 ex 29.45 Potassium tert-butoxide 0 ex 30.01 A Bovine livers for organotherapeutic purposes , dried 0 ex 30.01 B II Extracts of liver of bovine animals 0 ex 30.01 B II Extracts of suprarenal glands 0 ex 30.02 A Tetanus immunoglobulin 0 ex 30.02 A Anti-tetanus immunoplasma 0 ex 30.02 A German measles immunoplasma 0 ex 30.02 A Mumps immunoplasma 0 ex 30.02 A Whooping-cough immunoplasma 0 ex 30.03 A II b) Human albumin , whether or not in solution 0 B II b) ex 30.03 A II b) Human fibrinogen 0 B II b ) ex 30.03 A II b) . Preserved serum prepared on a basis of human blood 0 B II b) ex 30.03 A II b) B II b ) Anti-haemophilic globulin and anti-Rh0 (D)-globulin derived from human blood 0 ex 30.03 B II b) gamma-Globulin, in solution, derived from human blood 0 ex 30.03 B II b) Lyophilized gamma-globulin derived from human blood 0 32.01 A I Tanning extracts of wattle (mimosa) 0 ex 32.01 A IV Tanning extracts of eucalyptus 4 ex 32.01 A IV Tanning extracts derived from gambier and myrobolan fruits 0 (a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 15 . 6 . 79 Offici al Journal of the European Communities No L 147/ 13 CCT heading No Description Rate of autonomous duty (% ) ex 32.07 B Inorganic colouring matter preparations mentioned in Note 3 to Chapter 32, in hollow polyurethane spheres having a diameter of less than 200 micrometers 0 ex 32.08 D Glass in the form of flakes of a length not less than 0.1 mm and not more than 3.5 mm and of a thickness not less than two and not more than five micrometers 0 ex 35.07 Bromelains (INN) 0 ex 35.07 Mixture of streptokinase (INN) and streptodornase (INN) 0 ex 35.07 ¢ Peroxidase 0 ex 37.02 B Colour negative film of a width not less than 75 mm and not more than 105 mm and of a length of 100 m or more, for use in the manufacture of instant picture film packs (a) 0 ex 38.03 B Acid activated montmorillonite which, when examined by X-ray powder diffraction, shows four principal lines corresponding to crystal interplaner spacing (d values) of 0.44, 0.40, 0.33 and 0.25 nm, the line corresponding to 0.40 nm being the most intense 0 38.07 A Gum spirits of turpentine 3 38.07 B Spirits of sulphate turpentine ; crude dipentene 3 38.07 C Spirits of wood turpentine ; terpenic solvents produced by the distillation or other treatment of coniferous woods ; sulphite turpentine ; pine oil (excluding 'pine oils' not rich in terpineol) 3 ex 38.08 C Hydroabietyl alcohol 0 ex 38.08 C Rosin, hydrogenated, polymerized, dimerized or oxidized 4 ex 38.19 G Catalysts consisting of copper chloride supported on aluminium oxide for the preparation of dichloroethane from ethylene, hydrochloric acid and oxygen (a) 0 ex 38.19 G Catalysts consisting of bis(2-dimethylaminoethyl) ether dissolved in 1,1'oxydipropan-2-ol 0 ex 38.19 G Catalysts consisting essentially of diphosphorus pentaoxide on an inert support 0 ex 38.19 K Sintered magnesite mixed with small quantities of mineral oils 0 ( a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions. No L 147/ 14 Official Journal ot the European Communities 15. 6. 79 CCT heading No Description Rate of autonomous duty ( % ) ex 38.19 U Calcined bauxite (refactory grade) 0 ex 38.19 U Diosgenin crude 0 ex 38.19 U 4-(6-Fluoro-2-methylinden-3-ylmethyl)phenyl methyl sulphide dissolved in toluene 0 ex 38.19 U Mixture of x-butyl-4,4'-isoproplidenediphenol and x,x'-dibutyl-4,4'-isopropylidenediphenol 0 ex 38.19 U Mixture of nitromethane and 1,2-epoxybutane 4 ex 38.19 U Mixture of 4-octyldiphenylamine and 4,4'-dioctuldiphe ­ nylamine 0 ex 38.19 U Reaction products containing not less than 55 % by weight of 2-(2-p-chlorophenylbenzoxazol-5-yl)propiononi ­ trile 0 ex 38.19 U Mixtures of teritary thiols 9 ex 38.19 U Residue of manufacture containing not less than 40 % by weight of 11 - beta, 17,20,21-Tetrahydroxy-6-methyl ­ pregna-1,4-dien-3-one 21 acetate 0 ex 38.19 U Intermediate products from the manufacture of monesin salts 0 ex 38.19 U Grains consisting of a mixture of dialuminium trioxide and zirconium dioxide containing by weight not less than 70 % and not more than 78 % dialuminium trioxide and not less than 1 9 % and not more than 26 % zirconium dioxide 7.6 ex 38.19 U Grains consisting of a mixture of dialuminium trioxide and zirconium dioxide containing by weight not less than 54 % and not more than 62 % dialuminium trioxide and not less than 36 % and not more than 44 % zirconium dioxide 7.6 ex 38.19 U N-(2-Methyl-2-nitropropyl)-4-nitrosoaniline containing not less than 65 % by weight of an inert filler 0 ex 39.01 A Colestipol (INN) hydrochloride 0 ex 39.01 C III and ex 39.03 B II b) 2, III b) 4 aa) IV b) 4 aa) Waste and scrap of photographic (including cinematogra ­ phic) and X-ray film 0 ex 39.01 C III Reflecting polyester sheeting, whether or not in rolls 0 ex 39.01 C III Waste and scrap of polyester sheets coated with tungsten compounds 0 ex 39.01 C III Film base , in rolls, of polyethylene terephthalate, for cine ­ matography or photography (including radiography) 8 15. 6. 79 Offic ­ ial Journal of the European Communities No L 147/ 15 (XT heading No Description Rate of autonomous duty &lt;% ) ex 39.01 C VII Polyimide sheet and strip, whether or not in rolls 0 ex 39.01 C VII alpha-4-Hydroxybutyl-omega-hydroxypoly (oxytetrame ­ thylene) 0 ex 39.01 C VII Polyethylene oxide having a molecular weight of not less than 4 000 000 8 ex 39.02 C I b) Transparent polyethylene film which will split longitudi ­ nally when stretched at right angles to its length, and having a density of not less than 0.925 gm/cc and yielding not less than 11.5 g/m2 and not more than 18.8 g/m 2 , intended for the manufacture of typewriter ribbon (a ) 0 ex 39.02 C I b) Polyethylene film of a width of not less than 4-5 cm and not more than 5.5 cm and having a molecular weight of not less than 4 000 000 , in rolls intended for use as conveyor belts in machines for manufacturing cigars (a) 0 ex 39.02 C III Polysulphohaloethylenes in one of the forms mentioned in Note 3 (a) and (b) to Chapter 39 4 ex 39.02 C VI a) b) Copolymers solely of allyl alcohol with styrene, which have an acetyl value of not less than 175 0 ex 39.02 C VII b) Polyvinyl chloride sheeting, whether or not in rolls, of a thickness less than 1 mm and coated with an adhesive in which are embedded hollow glass balls having a diameter of not less than 50 and not more than 100 micrometres 0 ex 39.02 C VII b) Reflecting polyvinyl chloride sheeting wholly embossed on one side in a regular pyramidal pattern , whether or not in rolls 0 ex 39.02 C XII Reflecting polyacrylic sheeting, whether or not in rolls 0 ex 39.02 C XII Poly(2-diethylaminoethyl methacrylate) dissolved in N,N-dimethylacetamide, with a polymer content of not less than 55 % by weight 0 ex 39.02 C XII Copolymer of 2-di-isopropylaminoethyl methacrylate and decyl methacrylate dissolved in N,N-dimethylacetamide, with a copolymer content of not less than 55 % by weight 0 ex 39.02 C XII Copolymer of acrylic acid and 2-thylhexyl acrylate containing not less than 10 % and not more than 11 % by weight of 2-ethylhexyl acrylate 0 ex 39.02 C XIV a) Alternating copolymer of ethylene and maleic anhydride for use as a thickener in textile pigment printing pastes (a) 0 ex 39.02 C XIV a) Copolymers of vinylidene chloride and acrylonitrile in ' the form of expandable beads of a diameter not less than ' four and not more than 20 micrometres 0 (a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 147/ 16 Official Journal of the European Communities 15. 6. 79 CCT heading No Description Kate of autonomous duty ( % &gt; ex 39.02 C XIV a) Copolymers of vinyl chloride with vinyl acetate and vinyl alcohol containing by weight not less than 89 % and not more than 92 % of vinyl chloride, not less than 2 % and not more than 6 % of vinyl acetate and not less than 4 % and not more than 8 % of vinyl alcohol , in one of the forms mentioned in Note 3 (a) and (b) to Chapter 39 0 ex 39.02 C XIV a) Fluorinated ethylene propylene copolymers , intended for the manufacture of flat ( ribbon) cable , containing not less than 60 cores (a) 0 ex 39.02 C XIV a) Poly(1-ethylethylene) in one of the forms mentioned in Note 3 (b) to Chapter 39 0 ex 39.02 C XIV b) Polyvinyl fluoride sheet , whether or not in rolls 0 ex 39.02 C XIV b) Reflecting sheeting of an acrylic copolymer modified by melamine-formaldehyde, whether or not in rolls 0 39.03 B V a) 1 Ethylcellulose, not plasticized 4 ex 39.03 B V a) 2 Ethylhydroxyethylcellulose, insoluble in water 4 ex 39.03 B V a) 2 Hydroxypropylcellulose 0 ex 39.06 B O-(2-hydroxyethyl)amylopectin hydrolysate 0 ex 41.02 B Bovine skins , chrome tanned in the moist state ( wet blue) 0 ex 41.02 B Leather of East India kip, whole , whether or not the heads and legs have been removed, each weighing more than 4.5 kg net and not more than 8 kg, not further prepared than vegetable tanned, whether or not having undergone further preservative treatment with oil , but obviously unsuitable for immediate use in the manufac ­ ture of leather articles 0 41.03 B I Sheep and lambskin leather, except leather falling within heading No 41.06 or 41.08 , other, not further prepared than tanned 0 41.04 B I Goat and kid skin leather, except leather falling within heading No 41.06 or 41.08 , other, not further prepared than tanned 0 41.05 B I Other kinds of leather, except leather falling within heading No 41.06 or 41.08 , other, not further prepared than tanned 0 ex 44.22 B Used casks and barrels of oak, whether assembled or not ; their staves and heads 0 ex 44.28 D II Shingles for roofs and walls of coniferous wood 0 45.01 Natural cork, unworked , crushed, granulated or ground ; waste cork 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 15. 6. 79 No L 147/ 17Official Journal of the European Communities CCT heading No Description Rate ot autonomous duty ( % ) 45.02 Natural cork in blocks, plates , sheets or strips ( including cubes or square slabs , cut to size for corks or stoppers) 4 ex 49.11 B Microcopies on an opaque base intended for data banks and libraries (a) 0 ex 49.11 B Artists ' screen prints (commonly described as serigraphs), signed by the artist and numbered from 1 to 200 0 ex 51.01 A Yarn wholly or polyglycollic acid 0 ex 51.01 A Yarn of polytetrafluoroethylene 0 ex 51 .01 A Yarn , multiple , of polyamide, coated, impregnated or covered with a phenolic resin 0 ex 51.01 A Yarn of poly(p-phenyleneterephthalamide) 0 ex 51.01 A Yarn of synthetic textile fibres of aromatic polyamides obtained by polycondensation of m-phenylenediamine and isophthalic acid 0 ex 51.02 A I Monofil of polytetrafluoroethylene 0 ex 51.02 A II Polyimide strip , whether or not in rolls 0 ex 51.04 A IV Woven fabrics of polyvinyl alcohol fibres for machine embroidery 0 ex 54.03 B I a) Unbleached linen yarn (excluding yarn of flax tow), measuring per kg 30 000 m or less , for the manufacture of multiple or cabled yarns for the footwear industry or for whipping cables (a) 0 ex 56.01 A Synthetic textile fibres of aromatic polyamides obtained by polycondensation of m-phenylenediamine and isoph ­ thalic acid 0 ex 56.01 A Textile fibres of polytetrafluoroethylene 0 ex 58.01 B Carpets, carpeting and rugs of silk or of waste silk other than noil , of which the pile contains not less than 85 % by weight of silk or waste silk other than noil (b) 20 with a maximum duty of 4 EUA per m 2 ex 58.07 A Braid wholly or polyglycollic acid yarn 0 ex 59.03 Bonded fibre fabrics and similar bonded yam fabrics of aromatic polyamide man-made fibres obtained by poly ­ condensation of m-phenylene-diamine and isophthalic acid 0 ex 59.04 Coir yarn for the manufacture of carpets, carpeting and rugs , mats and the like (a ) 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . (b) The Additional Note to Chapter 58 shall apply here . No L 147/ 18 Official Journal of the European Communities 15. 6. 79 CCT heading No Description Kate of autonomous duty ("/ ) ex 59.12 Cotton fabric coated with adhesive in which are embedded hollow glass balls the diameters of which range from 45 to 75 micrometres , weighing not less than 300 g/m 2 and not more than 550 g/m 2 0 ex 59.17 D Yarn and strip of impregnated polytetrafluoroethylene, whether or not oiled or graphited 0 62.03 A I Sacks and bags , of a kind used for the packing of goods , used, of jute or of other textile bast fibres of heading No 57.03 0 ex 68.02 B Artificially coloured granules and chippings 0 ex 69.09 B Catalyst supports, consisting of porous cordierite ceramic pieces of roughly circular or oval cross-section with parallel sides , having an overall volume of not less than 240 ml and not more than 11 100 ml , and having a minimum dimension of not less than 70 mm and a maximum dimension of not more than 480 mm, having not less than 28 continuous channels per 100 mm2 running parallel to the main axis of symmetry, the total channel cross-section area being not less than 50 % and not more than 80 % of the whole cross-section area 0 ex 70.19 A IV b) Glass beads of a diameter of less than 0.1 mm and with a refractive index of 2-26 0 ex 70.20 A Mats of non-textile glass fibres of a weight per square metre of not more than 100 g and a fibre diameter of not more than seven micrometers 0 ex 70.20 B Glass-fibre yarns, with a filament diameter of not more than four micrometres , for the manufacture of carpets (a) 0 ex 75.04 A Tubes of nickel , not alloyed, of a purity not less than 99 % , not deviating from straightness lengthwise by more than 1 mm per 1 50 cm of length , and with an outside diameter either :  Not less than 213.36 mm and not more than 214 mm, or  Not less than 209.95 mm and not more than 210-59 mm, or  Not less than 168.28 mm and not more than 168-78 mm 0 ex 76.03 Aluminium alloy strip in coils , containing not less than 18 % by weight and not more than 23 % by weight of tin and not less than 0-7 % by weight and not more than 1.5 % by weight of copper as the major alloying elements and having a width of not less than 75 and not more than 230 mm and a thickness of not less than 3 and not more than 6.5 mm 0 (a ) control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 15. 6. 79 Official Journal of the European Communities No L 147/ 19 CCT IK '.k I IM ^ N O Description Rate of autonomous duty (% ) ex 81.03 B Wire of unalloyed tantalum, of a diameter not less than 0.25 mm and not more than 0.5 mm , intended for the manufacture of capacitors (a) 0 ex 81 .04 D I b) Chromium, in the form of cathode chips, pellets or briquettes, which contains not more than 0.10 % by weight of total oxygen , not more than 0.015 % by weight of total aluminium and not more than 0001 % by weight of aluminium compounds insoluble in boiling 5N hydrochloric acid and in boiling fuming perchloric acid , and evaluated as aluminium , intended for the production of alloy for the manufacture of the following parts of gas turbines and jet engines (a) :  Blades, fixed or movable , including their rings  Vanes  Nozzles 0 ex 81 .04 G I Electrolytic manganese of a purity of at least 99.7 % , intended for the chemical industry (a) 0 ex 81.04 K I Waste and scrap titanium 0 ex 81.04 K I Titanium sponge 0 ex 81.04 M Waste and scrap of uranium depleted in U 235 0 ex 84.51 A Typewriters with Braille characters 0 ex 84.59 B Integrally forged , rough-turned components with unit weights of more than 1 50 tonnes , for reactor pressure vessels 0 ex 84.63 Forged and roughly shaped generator and turbine shafts of a weight exceeding 1 50 tonnes 0 ex 85.13 B Sonic convetors consisting of a box approximately 28 cm long, approximately 13 cm broad and approximately 10 cm high , the top being shaped in the form of a cradle to receive a telephone handset, incorporating a lamp to indicate the state of call . This modern (MODulator/ DEModulator) converts teleprinter keyboard signals for transmission by telephone line or radio for reconversion to keyboard signals on a distant teleprinter 0 ex 90.01 B Material consisting of a polarizing film , supported on one or both sides by transparent material . 0 ex 90.19 A III Vascular prostheses 0 ex 90.19 B II Reading appliances for the blind, in which a miniature camera using photo-transistors transmits letters onto a scanning board with piezo-electric pencils, and its parts and accessories 0 ( a ) Control of the use tor this special purpose shall he carried out pursuant to the relevant Community provisions .